       Case 1:12-cv-02455-JPW Document 161 Filed 04/21/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KEVIN POWELL,              :                    Civil No. 1:12-CV-02455
                           :
        Plaintiff,         :
                           :
        v.                 :
                           :
PENNSYLVANIA DEPARTMENT OF :
CORRECTIONS,               :
                           :
        Defendant.         :                    Judge Jennifer P. Wilson

                                      ORDER

      AND NOW, on this 21st day of April, 2020, upon consideration of the

motion for summary judgment by Defendant, Doc. 132, the report and

recommendation of Chief United States Magistrate Judge Susan E. Schwab, Doc.

153, Plaintiff’s objections, Defendant’s opposition thereto, and Plaintiff’s reply,

Docs. 154–156, and for the reasons set forth in the accompanying memorandum of

law, IT IS ORDERED that:

          1) The court ADOPTS the report and recommendation in full. (Doc.

             153.)

          2) Defendant’s motion for summary judgment is GRANTED IN PART

             and DENIED IN PART. (Doc. 132.) Specifically, summary

             judgment is GRANTED to Defendant as to Plaintiff’s claims arising

             out of his time at SCI-Smithfield, SCI-Fayette, and SCI-Somerset;

             GRANTED barring Plaintiff from recovering compensatory damages

                                          1
Case 1:12-cv-02455-JPW Document 161 Filed 04/21/20 Page 2 of 2




     for mental and emotional injuries; and GRANTED precluding

     Plaintiff from recovering punitive damages. The motion for

     summary judgment is DENIED as to Plaintiff’s claims arising out of

     his time at SCI-Huntingdon.

  3) A separate order will issue to address the remaining deadlines in this

     case.



                              s/Jennifer P. Wilson
                              JENNIFER P. WILSON
                              United States District Court Judge
                              Middle District of Pennsylvania




                                 2
